DENSON, J.
1 concur in the reversal of the judgment ; hut in respect to count 2 I am of the opinion that the injury complained of is ascribed solely to negligence on the part of the motorman; that the count cannot be construed as ascribing the injury to ivantonness, recklessness, Or intentional misconduct; and that these averments might well be stricken from the count as surplus-age.
MAYFIELD, J., concurs in the reversal, but is of the opinion that the Brantley Case is not susceptible of the construction given it in the opinion. He is of the opinion that there is no conflict between the Brantley Case and the opinion in this case.